139 F.3d 1343
UNITED STATES of America, Plaintiff-Appellant,v.Cynthia M. STONER, Defendant-Appellee.
No. 94-6377.
United States Court of Appeals,Tenth Circuit.
April 7, 1998.

Before SEYMOUR, Chief Judge and PORFILIO, ANDERSON, TACHA, BALDOCK, BRORBY, EBEL, KELLY, HENRY, BRISCOE, LUCERO and MURPHY, Circuit Judges.
ORDER
PER CURIAM.


1
We granted rehearing en banc in this case on the question:


2
For statute of limitations purposes, must an indictment charging a conspiracy under 18 U.S.C. § 371 allege at least one specific overt act occurring within the limitations period established by 18 U.S.C. § 3282?


3
Because we are evenly divided, we affirm the district court's judgment on this issue. That portion of the panel opinion which addressed this issue and which is found at II.B. of the opinion, United States v. Stoner, 98 F.3d 527, 531-538 (10th Cir.1996), is without precedent.  Ohio ex rel. Eaton v. Price, 364 U.S. 263, 263-264, 80 S.Ct. 1463, 1463-1464, 4 L.Ed.2d 1708 (1960);  United States v. Rivera, 874 F.2d 754 (10th Cir.1989).  The panel opinion is otherwise undisturbed.


4
The judgment of the district court is AFFIRMED.